FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-15-00132-CV

                                 Trial Court No. C1430149

Dominique A. Malone

Vs.

Progressive County Mutual Insurance Company
DOCUMENTS FILED                         AMOUNT       FEE PAID BY
Indigent                                   $25.00    Dismissed, not paid
Required Texas.gov efiling fee             $20.00    Dismissed, not paid
Filing                                    $100.00    Dismissed, not paid
Supreme Court chapter 51 fee               $50.00    Dismissed, not paid

TOTAL:                                     $195.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 28th day of August 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk